Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This office action is responsive to claims filed on 01/18/2022.
Claims 1-16 are allowed in this office action.

Examiner’s Comments
4.	This office action is in response to the amendment received on 01/18/2022.
	Claims 1-16 are pending and have been examined on the merits.
	After careful consideration, examiner found applicant’s remarks on pages 7-9, is persuasive, therefore the 102 rejection of the claims is withdrawn, the claims are allowed.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the primary reason for allowance is, An impact tool comprising: a motor as a driving source; an output shaft; a rotary striking mechanism driven by the motor; a switch trigger configured to be operated; and an operation unit configured to control a voltage applied to the motor, wherein the operation unit is configured to: apply a first voltage to the motor after the switch trigger is manipulated; lower the voltage after applying the first voltage to the motor and before the rotary striking mechanism transmits a first striking force to the output shaft from the switch trigger is operated; and keep the voltage lower than the first voltage while the rotary striking mechanism transmits a plurality of subsequent striking forces to the output shaft. 
The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731